                          Case 2:19-cv-01899-MCE-DB Document 31 Filed 08/12/20 Page 1 of 1


                    1   ANTHONY J. DECRISTOFORO SBN 166171
                        anthony.decristoforo@ogletree.com
                    2   DANIEL E. RICHARDSON SBN 289327
                        daniel.richardson@ogletree.com
                    3   OGLETREE, DEAKINS, NASH,
                        SMOAK & STEWART, P.C.
                    4   500 Capitol Mall, Suite 2500
                        Sacramento, CA 95814
                    5   Telephone: 916-840-3150
                        Facsimile:     916-840-3159
                    6
                        Attorneys for Plaintiff and Cross-Defendant
                    7   SYNERGY ONE LENDING, INC.
                    8                                UNITED STATES DISTRICT COURT

                    9                               EASTERN DISTRICT OF CALIFORNIA

               10       SYNERGY ONE LENDING, INC.,                            Case No. 2:19-cv-01899-MCE-DB
               11                      Plaintiff,                             ORDER GRANTING PLAINTIFF’S
                                                                              REQUEST TO FILE UNDER SEAL
               12              v.

               13       ADAM KANOFF, as an individual;
                        ANSWER HOME LOANS, INC., a California
               14       corporation,

               15                      Defendant.

               16
                        ADAM KANOFF,
               17                Cross-Complainant,
               18            v.
               19       SYNERGY ONE LENDING, INC.,
                                 Cross-Defendant.
               20

               21              Having reviewed Plaintiff’s Request to Seal Documents the Court GRANTS Plaintiff’s

               22       Motion and ORDERS that the following document and portions are permitted to be filed under

               23       seal pursuant to Eastern District of California Local Rule 141:

               24              Documents Submitted to the Court numbered SYNERGY 000099-105.

               25              IT IS SO ORDERED.

               26       Dated: August 11, 2020

               27
19cv1899.o.0810.G
M.docx
               28
                                                                             1                       Case No. 2:19-cv-01899-MCE-DB
                                                    ORDER GRANTING PLAINTIFF’S REQUEST TO FILE UNDER SEAL
